



Exhibit 10.3

[FORM OF REPLACEMENT WARRANT]


December 13, 2004


 
THE SECURITIES REPRESENTED HEREBY HAVE NOT BEEN REGISTERED UNDER THE SECURITIES
ACT OF 1933, AS AMENDED, OR THE SECURITIES LAWS OF ANY STATE AND MAY NOT BE
SOLD, TRANSFERRED OR OTHERWISE DISPOSED OF EXCEPT PURSUANT TO AN EFFECTIVE
REGISTRATION STATEMENT UNDER SUCH ACT AND APPLICABLE STATE SECURITIES LAWS OR
PURSUANT TO AN APPLICABLE EXEMPTION FROM THE REGISTRATION REQUIREMENTS OF SUCH
ACT AND SUCH LAWS.







 
 
Warrant to Purchase
Shares (subject to adjustment)
of Common Stock




NEOPROBE CORPORATION


COMMON STOCK PURCHASE WARRANT


Void after December 13, 2009



--------------------------------------------------------------------------------


 
Neoprobe Corporation (the “Company” ), a Delaware corporation, hereby certifies
that for value received, [_________________] (“___________”), a
_______________________________, or its successors or assigns (the “Holder”), is
entitled to purchase, subject to the terms and conditions hereinafter set forth,
an aggregate of [__________] fully paid and nonassessable shares of Common Stock
(as hereinafter defined) of the Company, at an exercise price of $0.46 per
share, subject to adjustment as provided herein (the “Purchase Price”), at any
time or from time to time beginning on the date hereof and prior to 5:00 P.M.,
New York City time, on December 13, 2009 (the “Expiration Date”).
 
This Warrant is issued pursuant to the Securities Purchase Agreement, dated as
of the date hereof, as amended by Amendment (the “Amendment”) dated as of
November 30, 2006 (as so amended by the Amendment, the “Purchase Agreement”),
among Neoprobe Corporation, Biomedical Value Fund, L.P., Biomedical Offshore
Value Fund, Ltd. and David C. Bupp, and is subject to the terms thereof.
Capitalized terms used herein and not otherwise defined shall have the
respective meanings assigned to such terms in the Purchase Agreement. The Holder
is entitled to the rights and subject to the obligations contained in the
Purchase Agreement relating to this Warrant and the shares of Common Stock
issuable upon exercise of this Warrant.
 
1.  Definitions. For the purposes of this Warrant, the following terms shall
have the meanings indicated:
 
“Business Day” shall mean any day other than a Saturday, Sunday or other day on
which commercial banks in the City of New York are authorized or required by law
or executive order to close.
 
“Closing Price” shall mean, with respect to each share of Common Stock for any
day, (a) the last reported sale price regular way or, in case no such sale takes
place on such day, the average of the closing bid and asked prices regular way,
in either case as reported on the principal national securities exchange on
which the Common Stock is listed or admitted for trading or (b) if the Common
Stock is not listed or admitted for trading on any national securities exchange,
the last reported sale price or, in case no such sale takes place on such day,
the average of the highest reported bid and the lowest reported asked quotation
for the Common Stock, in either case as reported on the Nasdaq or a similar
service if Nasdaq is no longer reporting such information.
 
“Co-Investor Warrants” shall mean all warrants, other than the Warrant, to
purchase Common Stock issued pursuant to the Purchase Agreement and any
subsequent warrants issued pursuant to the terms of such warrants.
 
“Common Stock” means the common stock, par value $.001 per share, of the
Company, and any class of stock resulting from successive changes or
reclassification of such Common Stock.
 
“Company” has the meaning ascribed to such term in the first paragraph of this
Warrant.
 
“Current Market Price” shall be determined in accordance with Subsection 3(d).
 
2

--------------------------------------------------------------------------------


 
“Exercise Date” has the meaning ascribed to such term in Subsection 2(d).
 
“Expiration Date” has the meaning ascribed to such term in the first paragraph
of this Warrant.
 
“Holder” has the meaning ascribed to such term in the first paragraph and
Section 9 of this Warrant.
 
“Issuable Warrant Shares” means the shares of Common Stock issuable at any time
upon exercise of the Warrant.
 
“Issued Warrant Shares” means any shares of Common Stock issued upon exercise of
the Warrant.
 
“Nasdaq” shall mean the Automated Quotation System of the National Association
of Securities Dealers, Inc.
 
“Person” shall mean any individual, firm, corporation, limited liability
company, partnership, trust, incorporated or unincorporated association, joint
venture, joint stock company, government (or an agency or political subdivision
thereof) or other entity of any kind, and shall include any successor (by merger
or otherwise) of such entity.
 
“Purchase Agreement” has the meaning ascribed to such term in the second
paragraph of this Warrant.
 
“Purchase Price” has the meaning ascribed to such term in the first paragraph of
this Warrant.
 
“Warrant” shall mean this Warrant and any subsequent Warrant issued pursuant to
the terms of this Warrant.
 
“Warrant Register” has the meaning ascribed to such term in Subsection 9(c).


2.  Exercise of Warrant.
 
(a)  Exercise. This Warrant may be exercised, in whole or in part, at any time
or from time to time during the period beginning on the date hereof and ending
on the Expiration Date, by surrendering to the Company at its principal office
this Warrant, with the form of Election to Purchase Shares (the “Election to
Purchase Shares”) attached hereto as Exhibit A duly executed by the Holder and
accompanied by payment of the Purchase Price for the number of shares of Common
Stock specified in such form.
 
(b)  Delivery of Shares; Payment of Purchase Price. As soon as practicable after
surrender of this Warrant and receipt of payment, the Company shall promptly
issue and deliver to the Holder a certificate or certificates for the number of
shares of Common Stock set forth in the Election to Purchase Shares, in such
name or names as may be designated by such Holder, along with a check for the
amount of cash to be paid in lieu of issuance of fractional shares, if any.
Payment of the Purchase Price may be made as follows (or by any combination of
the following): (i) in United States currency by cash or delivery of a certified
check, bank draft or postal or express money order payable to the order of the
Company, (ii) by assigning to the Company all or any part of the unpaid
principal amount of the Note held by the Holder in a principal amount equal to
the Purchase Price, (iii) by surrender of a number of shares of Common Stock
-held by the Holder equal to the quotient obtained by dividing (A) the aggregate
Purchase Price payable with respect to the portion of this Warrant then being
exercised by (B) the Current Market Price per share of Common Stock on the
Exercise Date, or (iv) by cancellation of any portion of this Warrant with
respect to the number of shares of Common Stock equal to the quotient obtained
by dividing (A) the aggregate Purchase Price payable with respect to the portion
of this Warrant then being exercised by (B) the difference between (1) Current
Market Price per share of Common Stock on the Exercise Date, and (2) the
Purchase Price per share of Common Stock.
 
3

--------------------------------------------------------------------------------


 
(c)  Partial Exercise. If this Warrant is exercised for less than all of the
shares of Common Stock purchasable under this Warrant, the Company shall cancel
this Warrant upon surrender hereof and shall execute and deliver to the Holder a
new Warrant of like tenor for the balance of the shares of Common Stock
purchasable hereunder.
 
(d)  When Exercise Effective. The exercise of this Warrant shall be deemed to
have been effective immediately prior to the close of business on the Business
Day on which this Warrant is surrendered to and the Purchase Price is received
by the Company as provided in this Section 2 (the “Exercise Date”) and the
Person in whose name any certificate for shares of Common Stock shall be
issuable upon such exercise, as provided in Subsection 2(b), shall be deemed to
be the record holder of such shares of Common Stock for all purposes on the
Exercise Date.
 
(e)  Issued Warrant Shares Fully Paid, Nonassessable. The Company shall take all
actions necessary to ensure that following exercise of this Warrant in
accordance with the provisions of this Section 2, the Issued Warrant Shares
issued hereunder shall, without further action by the Holder, be fully paid and
nonassessable.
 
(f)  Continued Validity. A Holder of shares of Common Stock issued upon the
exercise of this Warrant, in whole or in part, shall continue to be entitled to
all of the rights and subject to all of the obligations set forth in Section 9.
 
3.  Adjustment of Purchase Price and Number of Shares. The Purchase Price and
the number of shares of Common Stock issuable upon exercise of this Warrant
shall be adjusted from time to time in the following manner upon the occurrence
of the following events:
 
(a)  Dividend, Subdivision, Combination or Reclassification of Common Stock. If
the Company shall, at any time or from time to time, (i) declare a dividend on
the Common Stock payable in shares of its capital stock (including Common
Stock), (ii) subdivide the outstanding Common Stock into a larger number of
shares of Common Stock, (iii) combine the outstanding Common Stock into a
smaller number of shares of its Common Stock, or (iv) issue any shares of its
capital stock in a reclassification of the Common Stock (including any such
reclassification in connection with a consolidation or merger in which the
Company is the continuing corporation), then in each such case, the Purchase
Price in effect at the time of the record date for such dividend or of the
effective date of such subdivision, combination or reclassification, and the
number and kind of shares of capital stock issuable on such date shall be
proportionately adjusted so that the Holder of any Warrant exercised after such
date shall be entitled to receive, upon payment of the same aggregate amount as
would have been payable before such date, the aggregate number and kind of
shares of capital stock which, if such Warrant had been exercised immediately
prior to such date, such Holder would have owned upon such exercise and been
entitled to receive by virtue of such dividend, subdivision, combination or
reclassification. Any such adjustment shall become effective immediately after
the record date of such dividend or the effective date of such subdivision,
combination or reclassification. Such adjustment shall be made successively
whenever any event listed above shall occur. If a dividend is declared and such
dividend is not paid, the Purchase Price shall again be adjusted to be the
Purchase Price, in effect immediately prior to such record date (giving effect
to all adjustments that otherwise would be required to be made pursuant to this
Section 3 from and after such record date).
 
4

--------------------------------------------------------------------------------


 
(b)  Certain Distributions. If the Company shall, at any time or from time to
time, fix a record date for the distribution to all holders of Common Stock
(including any such distribution made in connection with a consolidation or
merger in which the Company is the continuing corporation) of evidences of
indebtedness, assets or other property (other than regularly scheduled cash
dividends or cash distributions payable out of consolidated earnings or earned
surplus or dividends payable in capital stock for which adjustment is made under
Subsection 3(a)) or subscription rights, options or warrants, then the Purchase
Price shall be reduced to the price determined by multiplying the Purchase Price
in effect immediately prior to such record date by a fraction (which shall in no
event be less than zero), the numerator of which shall be the Current Market
Price per share of Common Stock on such record date (or, if an ex-dividend date
has been established for such record date, on the next day preceding such
ex-dividend date), less the fair market value (as determined in good faith by
the Board of Directors of the Company) of the portion of the assets, evidences
of indebtedness, other property, subscription rights or warrants so to be
distributed applicable to one share of Common Stock and the denominator of which
shall be such Current Market Price per share of Common Stock. Any such
adjustment shall become effective immediately after the record date for such
distribution. Such adjustments shall be made successively whenever such a record
date is fixed. In the event that such distribution is not so made, the Purchase
Price shall be adjusted to the Purchase Price in effect immediately prior to
such record date (giving effect to all adjustments that otherwise would be
required to be made pursuant to this Section 3 from and after such record date).
 
(c)  Issuance of Common Stock Below Purchase Price.
 
(i)  If the Company shall, at any time and from time to time, after the date
hereof, directly or indirectly, sell or issue shares of Common Stock (regardless
of whether originally issued or from the Company’s treasury), or rights,
options, warrants or convertible or exchangeable securities containing the right
to subscribe for or purchase shares of Common Stock) at a price per share of
Common Stock (determined, in the case of rights, options, warrants or
convertible or exchangeable securities (collectively, “Securities”), by dividing
(x) the total consideration received or receivable by the Company in
consideration of the sale or issuance of such Securities, plus the total
consideration payable to the Company upon exercise or conversion or exchange
thereof, by (y) the total number of shares of Common Stock covered by such
Securities) which is lower than the Purchase Price in effect immediately prior
to such sale or issuance, then, subject to clause 3(d)(ii), the Purchase Price
shall be reduced to a price determined by multiplying the Purchase Price in
effect immediately prior thereto by a fraction, the numerator of which shall be
the sum of the number of shares of Common Stock outstanding immediately prior to
such sale or issuance plus the number of shares of Common Stock which the
aggregate consideration received (in the case of Securities, determined as
provided below) for such sale or issuance would purchase at the Purchase Price
in effect immediately prior to such sale or issuance and the denominator of
which shall be the total number of shares of Common Stock outstanding
immediately after such sale or issuance. Such adjustment shall be made
successively whenever such sale or issuance is made. For the purposes of such
adjustments, the shares of Common Stock which the holder of any such Securities
shall be entitled to subscribe for or purchase shall be deemed to be issued and
outstanding as of the date of such sale or issuance of such Securities and the
consideration “received” by the Company therefor shall be deemed to be the
consideration actually received or receivable by the Company (plus any
underwriting discounts or commissions in connection therewith) for such
Securities, plus the consideration stated in such Securities to be payable to
the Company for the shares of Common Stock covered thereby. If the Company shall
sell or issue shares of Common Stock for a consideration consisting, in whole or
in part, of property other than cash or its equivalent, then in determining the
“price per share of Common Stock” and the “consideration” received or receivable
by or payable to the Company for purposes of the first sentence and the
immediately preceding sentence of this Subsection 3(c)(i), the fair value of
such property shall be determined in good faith by the Board of Directors of the
Company. Except as provided below, the determination of whether any adjustment
is required under this Subsection 3(c)(i) by reason of the sale or issuance of
Securities and the amount of such adjustment, if any, shall be made only at the
time of such issuance or sale and not at the subsequent time of issuance of
shares of Common Stock upon the exercise, conversion or exchange of such
Securities.
 
5

--------------------------------------------------------------------------------


 
(ii)  No adjustment shall be made to the Purchase Price pursuant to clause
3(c)(i) in connection with the (A) issuance of shares in any of the transactions
described in Subsections 3(a) and (b) hereof; (B) issuance of shares upon
exercise of this Warrant or the Co-Investor Warrants; (C) issuance of shares
upon conversion of the 8% Series A Convertible Notes (the “Convertible Notes”);
(D) issuance of shares of Common Stock upon the exercise of Management Options
(as defined in the Purchase Agreement) or the grant of Management Options
provided that the aggregate number of shares of Common Stock issued and issuable
pursuant to all Management Options does not exceed 5,242,106; (E) issuance of
shares of Common Stock or rights, options, warrants or convertible or
exchangeable securities containing the right to subscribe for or purchase shares
of Common Stock as part of a unit in connection with an arm’s length
institutional debt financing; (F) issuance of shares of Common Stock upon the
exercise or conversion or rights, options, warrants or convertible or
exchangeable securities containing the right to subscribe for or purchase shares
of Common Stock outstanding on the December 13, 2004; (G) issuance of shares of
Common Stock or rights, options, warrants or convertible or exchangeable
securities containing the right to subscribe for or purchase shares of Common
Stock in connection with licenses, assignments or other transfers of
Intellectual Property of the Company or Subsidiaries, or rights therein, in
connection with cooperative research and development agreements, strategic
alliances, or agreements providing for the manufacturing, distribution or sale
of products or services of the Company or Subsidiaries; and (H) contributions of
Common Stock to the Company’s 401(k) Plan.
 
6

--------------------------------------------------------------------------------


 
(iii)  In the event of any change in the number of shares of Common Stock
deliverable or any change in the consideration payable to the Company upon
exercise, conversion or exchange of any Securities (including, without
limitation, by operation of the anti-dilution provisions of such Securities
other than those anti-dilution provisions contained within the Securities that
are substantially similar to the provisions of Section 3(a) hereof), any
adjustment to the Purchase Price which was made upon the issuance of such
Securities, and any subsequent adjustments based thereon, shall be recomputed to
reflect such change, except as provided below, no further adjustment shall be
made for the actual issuance of Common Stock or any payment of such
consideration upon the exercise, conversion or exchange of any such Securities. 
The Company shall make all necessary adjustments (including successive
adjustments if required) to the Purchase Price in accordance with Section 3.
Upon the expiration or termination of the right to exercise, convert or exchange
any Securities, any adjustment to the Purchase Price which was made upon the
issuance of such Securities, and any subsequent adjustments based thereon, shall
be recomputed to reflect the issuance of only the number of shares of Common
Stock actually issued upon the exercise, conversion or exchange of such
Securities and the actual consideration received therefor (as determined in this
Section 3).
 
(d)  Determination of Current Market Price. For the purpose of any computation
under Subsection (b) of this Section 3 or any other provision of this Warrant
except as otherwise specifically provided, the Current Market Price per share of
Common Stock on any date shall be deemed to be the average of the daily Closing
Prices per share of Common Stock for the 10 consecutive trading days commencing
15 trading days before such date. If on any such date the shares of Common Stock
are not listed or admitted for trading on any national securities exchange or
quoted by Nasdaq or a similar service, then the Company, on the one hand, and
[Great Point Partners, LLC] [David C. Bupp], on the other hand, shall each
promptly appoint as an appraiser an individual who shall be a member of a
nationally recognized investment banking firm. Each appraiser shall be
instructed to, within 30 days of appointment, determine the Current Market Price
per share of Common Stock which shall be deemed to be equal to the fair market
value per share of Common Stock as of such date. If the two appraisers are
unable to agree on the Current Market Price per share of Common Stock within
such 30 day period, then the two appraisers, within 10 days after the end of
such 30 day period shall jointly select a third appraiser. The third appraiser
shall, within 30 days of its appointment, determine, in good faith, the Current
Market Price per share of Common Stock and such determination shall be
controlling. If any party fails to appoint an appraiser or if one of the two
initial appraisers fails after appointment to submit its appraisal within the
required period, the appraisal submitted by the remaining appraiser shall be
controlling. The cost of the foregoing appraisals shall be shared one-half by
the Company and one-half by [Great Point Partners, LLC] [David C. Bupp],
provided, however, in the event a third appraiser is utilized and one of the two
initial appraisals (but not the other initial appraisal) is greater than or less
than the appraisal by such third appraiser by 10% or more, then the cost of all
of the foregoing appraisals shall be borne by the party who appointed the
appraiser who made such initial appraisal.
 
(e)  De Minimis Adjustments. No adjustment shall be made under this Section 3 if
the amount of such adjustment would result in a change in the number of shares
issuable under this Warrant of less than one percent (1%), but in such case any
adjustment that would otherwise be required to be made shall be carried forward
and shall be made at the time of and together with the next subsequent
adjustment, which together with any adjustment so carried forward, would result
in a change of at least one percent (1%). Notwithstanding the provisions of the
first sentence of this Subsection 3(e), any adjustment postponed pursuant to
this Subsection 3(e) shall be made no later than the earlier of (i) three years
from the date of the transaction that would, but for the provisions of the first
sentence of this Section 3(e), have required such adjustment, (ii) an Exercise
Date or (iii) the Expiration Date.
 
7

--------------------------------------------------------------------------------


 
(f)  Adjustments to Other Shares. In the event that at any time, as a result of
an adjustment made pursuant to Subsection 3(a), the Holder shall become entitled
to receive, upon exercise of this Warrant, any shares of capital stock or other
securities of the Company other than shares of Common Stock, the number of such
other shares or other securities so receivable upon exercise of this Warrant
shall be subject to adjustment from time to time in a manner and on terms as
nearly equivalent as practicable to the provisions with respect to the shares of
Common Stock contained in Subsections 3(a), (b) and (c), inclusive, and the
provisions of Sections 2, 5, 6 and 7 with respect to the shares of Common Stock
shall apply on like terms to any such other shares or other securities.
 
(g)  Adjustment of Number of Shares Issuable Upon Exercise. Upon each adjustment
of the Purchase Price as a result of the calculations made in Subsections 3(a),
(b) or (c), this Warrant shall thereafter evidence the right to receive, at the
adjusted Purchase Price, that number of shares of Common Stock (calculated to
the nearest one-hundredth) obtained by dividing (x) the product of the aggregate
number of shares of Common Stock covered by this Warrant immediately prior to
such adjustment and the Purchase Price in effect immediately prior to such
adjustment of the Purchase Price by (y) the Purchase Price in effect immediately
after such adjustment of the -Purchase Price.
 
(h)  Reorganization, Reclassification, Merger and Sale of Assets. If there
occurs any capital reorganization or any reclassification of the Common Stock of
the Company, the consolidation or merger of the Company with or into another
Person (other than a merger or consolidation of the Company in which the Company
is the continuing corporation and which does not result in any reclassification
or change of outstanding shares of its Common Stock) or the sale or conveyance
of all or substantially all of the assets of the Company to another Person, then
the Holder will thereafter be entitled to receive, upon the exercise of this
Warrant in accordance with the terms hereof, the same kind and amounts of
securities (including shares of stock) or other assets, or both, which were
issuable or distributable to the holders of outstanding Common Stock of the
Company upon such reorganization, reclassification, consolidation, merger, sale
or conveyance, in respect of that number of shares of Common Stock then
deliverable upon the exercise of this Warrant if this Warrant had been exercised
immediately prior to such reorganization, reclassification, consolidation,
merger, sale or conveyance; and, in any such case, appropriate adjustments (as
determined in good faith by the Board of Directors of the Company) shall be made
to assure that the provisions hereof (including, without limitation, provisions
with respect to changes in, and other adjustments of, the Purchase Price) shall
thereafter be applicable, as nearly as reasonably may be practicable, in
relation to any securities or other assets thereafter deliverable upon exercise
of this Warrant.
 
4.  Certificate as to Adjustments. Whenever the Purchase Price or the number of
shares of Common Stock issuable, or the securities or other property
deliverable, upon the exercise of this Warrant shall be adjusted pursuant to the
provisions hereof, the Company shall promptly give written notice thereof to the
Holder, in accordance with Section 13, in the form of a certificate signed by
the Chairman of the Board, President or one of the Vice Presidents of the
Company, and by the Chief Financial Officer, Treasurer or one of the Assistant
Treasurers of the Company, stating the adjusted Purchase Price, the number of
shares of Common Stock issuable, or the securities or other property
deliverable, upon exercise of the Warrant and setting forth in reasonable detail
the method of calculation and the facts requiring such adjustment and upon which
such calculation is based. Each adjustment shall remain in effect until a
subsequent adjustment is required.
 
8

--------------------------------------------------------------------------------


 
5.  Fractional Shares. Notwithstanding an adjustment pursuant to Section 3(h) in
the number of shares of Common Stock covered by this Warrant or any other
provision of this Warrant, the Company shall not be required to issue fractions
of shares upon exercise of this Warrant or to distribute certificates which
evidence fractional shares. In lieu of fractional shares, the Company may make
payment to the Holder, at the time of exercise of this Warrant as herein
provided, of an amount in cash equal to such fraction multiplied by the greater
of the Current Market Price of a share of Common Stock on the Exercise Date and
the Purchase Price.
 
6.  Notice of Proposed Actions. In case the Company shall propose at any time or
from time to time (a) to declare or pay any dividend payable in stock of any
class to the holders of Common Stock or to make any other distribution to the
holders of Common Stock (other than a regularly scheduled cash dividend), (b) to
offer to the holders of Common Stock rights or warrants to subscribe for or to
purchase any additional shares of Common Stock or shares of stock of any class
or any other securities, rights, warrants or options, (c) to effect any
reclassification of its Common Stock, (d) to effect any consolidation, merger or
sale, transfer or other disposition of all or substantially all of the property,
assets or business of the Company which would, if consummated, adjust the
Purchase Price or the securities issuable upon exercise of the Warrants, (e) to
effect the liquidation, dissolution or winding up of the Company, or (f) to take
any other action that would require a vote of the Company’s stockholders, then,
in each such case, the Company shall give to the Holder, in accordance with
Section 13, a written notice of such proposed action, which shall specify (i)
the record date for the purposes of such stock dividend, distribution of rights
or warrants or vote of the stockholders of the Company, or if a record is not to
be taken, the date as of which the holders of shares of Common Stock of record
to be entitled to such dividend, distribution of rights or warrants, or vote is
to be determined, or (ii) the date on which such reclassification,
consolidation, merger, sale, transfer, disposition, liquidation, dissolution or
winding up is expected to become effective, and such notice shall be so given as
promptly as possible but in any event at least ten (10) Business Days prior to
the applicable record, determination or effective date specified in such notice.
 
7.  Diminution or Impairment. The Company will not, by amendment of its
Certificate of Incorporation or through any reorganization, transfer of assets,
consolidation, merger, dissolution, issue or sale of securities or any other
action, avoid or seek to avoid the observance or performance of any of the terms
of this Warrant, but will at all times in good faith assist in the carrying out
of all such terms and in the taking of all such action as may be necessary or
appropriate in order to protect the rights of the Holder of this Warrant against
diminution or other impairment. Without limiting the generality of the
foregoing, the Company (a) will not increase the par value of any shares of
stock receivable on the exercise of this Warrant above the amount payable
therefor on such exercise, (b) will at all times reserve and keep available the
maximum number of its authorized shares of Common Stock, free from all
preemptive rights therein, which will be sufficient to permit the full exercise
of this Warrant, and (c) will take all such action as may be necessary or
appropriate in order that all shares of Common Stock as may be issued pursuant
to the exercise of this Warrant will, upon issuance, be duly and validly issued,
fully paid and nonassessable, and free from all taxes, liens and charges with
respect to the issue thereof.
 
9

--------------------------------------------------------------------------------


 
8.  Replacement of Warrants. On receipt by the Company of an affidavit of an
authorized representative of the Holder stating the circumstances of the loss,
theft, destruction or mutilation of this Warrant (and in the case of any such
mutilation, on surrender and cancellation of such Warrant), the Company at its
expense will promptly execute and deliver, in lieu thereof, a new Warrant of
like tenor which shall be exercisable for a like number of shares of Common
Stock. If required by the Company, such Holder must provide an indemnity bond or
other indemnity sufficient in the judgment of the Company to protect the Company
from any loss which it may suffer if a lost, stolen or destroyed Warrant is
replaced.
 
9.  Restrictions on Transfer.
 
(a)  Subject to the provisions of this Section 9, this Warrant may be
transferred or assigned, in whole or in part, by the Holder at any time, and
from time to time. The term “Holder” as used herein shall also include any
transferee of this Warrant whose name has been recorded by the Company in the
Warrant Register (as hereinafter defined). Each transferee of the Warrant or the
Common Stock issuable upon the exercise of the Warrant acknowledges that the
Warrant or the Common Stock issuable upon the exercise of the Warrant has not
been registered under the Securities Act and may be transferred only pursuant to
an effective registration under the Securities Act or pursuant to an applicable
exemption from the registration requirements of the Securities Act.
 
(b)  With respect to a transfer that should occur prior to the time that the
Warrant or the Common Stock issuable upon the exercise thereof is registered
under the Securities Act, such Holder shall request an opinion of counsel (which
shall be rendered by counsel reasonably acceptable to the Company) that the
proposed transfer may be effected without registration or qualification under
any Federal or state securities or blue sky law. Counsel shall, as promptly as
practicable, notify the Company and the Holder of such opinion and of the terms
and conditions, if any, to be observed in such transfer, whereupon the Holder
shall be entitled to transfer this Warrant or such shares of Common Stock (or
portion thereof), subject to any other provisions and limitations of this
Warrant. In the event this Warrant shall be exercised as an incident to such
transfer, such exercise shall relate back and for all purposes of this Warrant
be deemed to have occurred as of the date of such notice regardless of delays
incurred by reason of the provisions of this Section 9 which may result in the
actual exercise on any later date.
 
(c)  The Company shall maintain a register (the “Warrant Register”) in its
principal office for the purpose of registering the Warrant and any transfer
thereof, which register shall reflect and identify, at all times, the ownership
of any interest in the Warrant. Upon the issuance of this Warrant, the Company
shall record the name of the initial purchaser of this Warrant in the Warrant
Register as the first Holder. Upon surrender for registration of transfer or
exchange of this Warrant together with a properly executed Form of Assignment
attached hereto as Exhibit B at the principal office of the Company, the Company
shall, at its expense, execute and deliver one or more new Warrants of like
tenor which shall be exercisable for a like aggregate number of shares of Common
Stock, registered in the name of the Holder or a transferee or transferees.
 
10

--------------------------------------------------------------------------------


 
10.  No Rights or Liability as a Stockholder. This Warrant does not entitle the
Holder hereof to any voting rights or other rights as a stockholder of the
Company. No provisions hereof, in the absence of affirmative action by the
Holder hereof to purchase Common Stock, and no enumeration herein of the rights
or privileges of the Holder shall give rise to any liability of such Holder as a
stockholder of the Company.
 
11.  Charges, Taxes and Expenses. Issuance of certificates for shares of Common
Stock upon the exercise of this Warrant shall be made without charge to the
Holder hereof for any issue or transfer tax, or other incidental expense, in
respect of the issuance or delivery of such certificates or the securities
represented thereby, all of which taxes and expenses shall be paid by the
Company.
 
12.  Amendment or Waiver. Any amendment, supplement or modification of or to any
provision of this Warrant, any waiver of any provision of this Warrant, and any
consent to any departure by any party from the terms of any provision of this
Warrant, may be made only in the manner provided in Section 11.4 of the Purchase
Agreement, and then such amendment, supplement, modification, waiver or consent
shall be effective only in the specific instance and for the specific purpose
for which given.
 
13.  Notices. Any notice or other communication (or delivery) required or
permitted hereunder shall be made in writing and shall be by registered mail,
return receipt requested, telecopier, courier service or personal delivery to
the Company at its principal office as specified in Section 11.2 of the Purchase
Agreement and to the Holder at its address as it appears in the Warrant
Register. All such notices and communications (and deliveries) shall be deemed
to have been duly given: when delivered by hand, if personally delivered; when
delivered by courier, if delivered by commercial overnight courier service; five
Business Days after being deposited in the mail, postage prepaid, if mailed; and
when receipt is acknowledged, if telecopied.
 
14.  Company Call.
 
(a)  The Company shall have the right exercisable at any time, and from time to
time, to repurchase, subject to the terms and conditions hereof, from the Holder
all, but not less than all, of this Warrant at the purchase price determined
below, provided that the average Closing Prices per share of Common Stock for
the 30 consecutive trading days ending 15 trading days before the date the Call
Notice (as defined in the next sentence) is given, is at least $1.50 per share
(subject to adjustment as set forth in Section 14(c) below) (the “Target
Price”). Such right shall be exercisable by the Company by delivery of written
notice (a “Call Notice”) to the Holder (and to all holders of the Co-Investor
Warrants), specifying the date on which such repurchase shall occur, which date
shall not be less than thirty (30) days nor more than sixty (60) days after the
date of the Call Notice. The purchase price under this Section 14 shall be
determined by multiplying (a) $0.46 (subject to adjustment pursuant to Section
14(c) below) (the “Call Price”) by (b) the number of Issuable Warrant Shares at
the time issuable upon the exercise of this Warrant. The Call Notice shall (i)
designate the date of repurchase in accordance with this Section 14 (the
“Repurchase Date”) and (ii) state that the right to exercise the Warrant shall
terminate at 5:00 p.m. New York City time on the business day immediately
preceding the Repurchase Date.
 
11

--------------------------------------------------------------------------------


 
(b)  Any right to exercise this Warrant shall terminate at 5:00 pm New York City
time on the business day immediately preceding the Repurchase Date. On and after
the Repurchase Date, the Holder shall have no further rights except to receive
upon delivery of this Warrant, the amounts provided for in this Warrant.
 
(c)  The Target Price and the Call Price shall be adjusted in the same manner as
the Purchase Price pursuant to Section 3(a) above.
 
15.  Certain Remedies. The Holder shall be entitled to an injunction or
injunctions to prevent breaches of the provisions of this Warrant and to enforce
specifically the terms and provisions of this Warrant in any court of the United
States or any state thereof having jurisdiction, this being in addition to any
other remedy to which such Holder may be entitled at law or in equity.
 
16.  Governing Law. THIS AGREEMENT SHALL BE GOVERNED BY, CONSTRUED IN ACCORDANCE
WITH, AND ENFORCED UNDER, THE LAWS OF THE STATE OF NEW YORK APPLICABLE TO
AGREEMENTS OR INSTRUMENTS ENTERED INTO AND PERFORMED ENTIRELY WITHIN SUCH STATE
EXCEPT TO THE EXTENT THE GENERAL CORPORATIONS LAW OF DELAWARE SHALL APPLY.
 
17.  Headings. The headings in this Warrant are for convenience of reference
only and shall not limit or otherwise affect the meaning hereof.
 

        NEOPROBE CORPORATION  
   
   
    By:      

--------------------------------------------------------------------------------

Name:   Title: 

 


[SIGNATURE PAGE TO WARRANT]

 
12

--------------------------------------------------------------------------------


 

 
Exhibit A to Common
Stock Purchase Warrant

 
[FORM OF]
 
ELECTION TO PURCHASE SHARES
 
The undersigned hereby irrevocably elects to exercise the Warrant to purchase
_____ shares of Common Stock, par value $0.001 per share (“Common Stock”), of
Neoprobe Corporation (the “Company”) and hereby [makes payment of $_______
therefor] [or] [makes payment therefor by assignment to the Company pursuant to
Section 2(b)(ii) of the Warrant of $_____________ aggregate principal amount of
Convertible Note (as defined in the Warrant)] [or] [makes payment therefore by
surrendering pursuant to Section 2(b)(iii) _____ shares of Common Stock of the
Company] [or] [makes payment therefor by cancellation pursuant to Section
2(b)(iv) of a portion of the Warrant with respect to _________ shares of Common
Stock]. The undersigned hereby requests that certificates for such shares be
issued and delivered as follows:



ISSUE TO:     
(NAME)
      
(ADDRESS, INCLUDING ZIP CODE)
       
(SOCIAL SECURITY OR OTHER IDENTIFYING NUMBER)
  DELIVER TO:  
(NAME)
   
(ADDRESS, INCLUDING ZIP CODE)



If the number of shares of Common Stock purchased hereby is less than the number
of shares of Common Stock covered by the Warrant, the undersigned requests that
a new Warrant representing the number of shares of Common Stock not purchased be
issued and delivered as follows:



ISSUE TO:     
(NAME OF HOLDER)
      
(ADDRESS, INCLUDING ZIP CODE)
  DELIVER TO:  
(NAME OF HOLDER)
   
(ADDRESS, INCLUDING ZIP CODE)




      Dated: ________________ [NAME OF HOLDER]  
   
   
    By:      

--------------------------------------------------------------------------------

Name:   Title:


--------------------------------------------------------------------------------

1
Name of Holder must conform in all respects to name of Holder as specified on
the face of the Warrant.

 

--------------------------------------------------------------------------------


 

 
Exhibit B to Common
Stock Purchase Warrant



[FORM OF] ASSIGNMENT
 
FOR VALUE RECEIVED, the undersigned hereby sells, assigns, and transfers unto
the Assignee named below all of the rights of the undersigned to purchase Common
Stock, par value $.001 per share (“Common Stock”), of Neoprobe Corporation
represented by the Warrant, with respect to the number of shares of Common Stock
set forth below:
 

Name of Assignee   Address   No. of Shares                                      
                                                                       

 
and does hereby irrevocably constitute and appoint ____________________________
Attorney to make such transfer on the books of Neoprobe Corporation maintained
for that purpose, with full power of substitution in the premises.
 



      Dated: ________________ [NAME OF HOLDER1]  
   
   
    By:      

--------------------------------------------------------------------------------

Name:   Title:


--------------------------------------------------------------------------------

1
Name of Holder must conform in all respects to name of Holder as specified on
the face of the Warrant.

 

--------------------------------------------------------------------------------


 